

116 HR 5923 IH: Fair Access to Co-ops for Veterans Act
U.S. House of Representatives
2020-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5923IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2020Mrs. Carolyn B. Maloney of New York (for herself and Ms. Norton) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve and make permanent the Department of Veterans Affairs loan guarantee for the purchase of residential cooperative housing units, and for other purposes.1.Short titleThis Act may be cited as the Fair Access to Co-ops for Veterans Act.2.Improvement of Department of Veterans Affairs loan guarantee for purchase of residential cooperative housing units(a)In generalSection 3710 of title 38, United States Code, is amended—(1)in subsection (a)(12), by striking and before the date that is five years after that date,; and(2)in subsection (h)—(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(B)by inserting after paragraph (1) the following new paragraph (2):(2)In prescribing regulations to carry out subsection (a)(12) the Secretary shall ensure that a loan for the purchase of stock or membership in a cooperative housing corporation that has been reviewed and approved by a lender approved by the Federal National Mortgage Association is not denied..(b)Authority To advertiseThe Secretary of Veterans Affairs shall use the authority of the Secretary under section 532 of title 38, United States Code, to advertise the availability of loan guarantees for housing cooperative share loans under section 3710(a)(12) of such title and shall take such other appropriate actions as may be necessary to notify eligible veterans, participating lenders, and interested realtors of the availability of such loan guarantees and the procedures and requirements that apply to the obtaining of such guarantees.